Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the remark filed on 10/05/2021, the Applicant selected claims 9-16 without traverse.  Therefore, the claims 1-8 and 17-20 are withdrawn.  
Applicant should cancel the non-elected claims 1-8 and 17-20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14-16 are rejected under 35 U.S.C 103(a) as being unpatentable over Nanda et l. (U.S. Pub. 2019/0243836) in view of Bhatkhande et al. (U.S. Pub. 2007/0169103 A1)
With respect to claim 9, Nanda et al. discloses a system of frameworks operating in a data lake for generating structured views of information stored within the data lake (i.e., “The method may further comprise composing an analytics data view in the pipeline in near-real time based on data records in the data stream”(0010) and “a system is disclosed for performing computations on data en route to a data lake, comprising: a data pipe management module configured to: read data stream flow definitions; manage activation of containers based on the data stream flow definitions; and manage source and sink configurations of the containers based on the data stream flow definitions”(0014)), the system comprising: 
i.e., “Data services are used to expose the datasets over Restful web services… Native secure protocols are used in the configuration of security service in HDA to provide authentication and authorization for JDBC/ODBC or any other native data access protocols” (0092) and “The metadata may indicate that the data stream has a data type that may be one of: flat file, Excel, CSV/JSON, Hive, JDBC data sources, Oracle, Microsoft, MySQL, IBM DB2, IBM Netezza, HP Vertica, SAP HANA, Teradata, Amazon AWS Redshift, Google BigQuery, Kafka streaming and cloud applications web services” (0012)); 
a view framework configured to generate a standard view table by extracting metadata from the main flat table (i.e., “a cloud-scale adapter framework designed to bring data into base platform from external sources… Cloud agents are gateways that enables data lake to access data from Internet services or customer databases” (0116) and “Data and Analytics platform provides a framework to build intelligent data pipelines to capture data from the source systems” (0058) and “an analytics data view in the pipeline in near-real time based on data records in the data stream” (claim 12) and Examiner asserts stream is data type is flat); 
a snapshot load framework configured to operate on a system defined schedule and create a history table that archives records referenced in the standard view table (i.e., “ability to archive or migrate data from data stores based on time schedule or request;”(0084) and “The method may further comprise enabling snapshots, clones, QoS, compression, encryption, data tiering, replication, high performance, app snapshot, app clone, app deploy, scaling, backup, upgrade, or multi-tenancy at the at least one container instance”(0011)); and 
i.e., “comprising composing an analytics data view in the pipeline in near-real time based on data records in the data stream”(claim 12) and Examiner asserts stream is data type is flat).  
Further Nanda et al discloses snapshot (0011), Nanda does not discloses snapshot load framework.  However, Bhatkhande et al. discloses Nanda does not discloses Snapshot load framework (i.e., “a set of artifact libraries and a consumer dependency manifest associated with the set of shared artifact libraries, and a shared artifact framework, wherein the consuming application may be loaded into a main memory for execution by the processor, wherein the shared artifact framework binds the set of shared artifact libraries that the consuming application is dependent on in an active session that is started when the consuming application is opened, and takes a snapshot of the set of shared artifact libraries bound to the active session that is stored in the storage as part of the snapshot.”(Claim 19)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bhatkhande et al.’s features in order to have reliance on software for the stated purpose has been well known in the art as evidenced by teaching of Bhatkhande et al.
With respect to claim 10, Nanda et al. discloses the snapshot load framework is further configured to archive the records referenced in the standard view table by storing metadata, associated with records stored in the main flat table, in the history table (i.e., “ability to archive or migrate data from data stores based on time schedule or request;”(0084) and “The method may further comprise enabling snapshots, clones, QoS, compression, encryption, data tiering, replication, high performance, app snapshot, app clone, app deploy, scaling, backup, upgrade, or multi-tenancy at the at least one container instance”(0011));.  
 
With respect to claim 14, Nanda et al. discloses wherein the snapshot load framework is configured to generate a reporting email confirming successful creation of the history table (i.e., “processing the source data within the HDA data lake; and providing user access to information based on the processed source data, the information available to a user by at least one of an operational dashboard, a report and analytics portal, an analytic workspace, services and external systems, a Self Organizing Network (SON), and a HetNet Gateway (HNG”(0024) and “reports and dashboard for customers to review service operation; and custom real-time network counters and stats dashboards”(0043)).  
With respect to claim 15, Nanda et al. discloses wherein the system defined schedule is configured to archive records referenced in the standard view table at least once a month (i.e., “ability to archive or migrate data from data stores based on time schedule or request;”(0084)).  
With respect to claim 16, Nanda et al. discloses wherein the snapshot load framework is configured to create a new history table each time records are archived from the standard view table (i.e., “ability to archive or migrate data from data stores based on time schedule or request;”(0084) and based on request, the new history table is created).  
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein: the main flat table is at least 2 petabytes in size; and the main flat table is larger in size than a corresponding relational database table storing the records included in the main flat table.
Close references: 
U.S. Pat. 6,004,276 discloses load framework (fig. 49) 
U.S. Pub. 2016/0147607 A1 discloses the archine copies in long period of times, points in times (0166, 0176), snapshot operate for framework (0304).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        November 6, 2021